DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are presented for examination.
Claims 1-18 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-10, 12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al.  (US Pub. No.: 2017/0349186 A1: hereinafter: “Miller”).

          Consider claim 1:
                    Miller teaches a method (See Miller, e.g., “…detecting a handoff request indicating a transition of a host vehicle from an autonomous mode of operation to a non-autonomous mode of operation and assessing driver competency. The handoff request is approved if the driver competency exceeds a predetermined threshold. Likewise, the handoff request is denied if the driver competency fails to exceed the predetermined threshold…” of Abstract, ¶ [0008]-¶ [0009], ¶ [0013], and Fig. 4 steps 400-465) comprising: determining, by a computing device, that an autonomous driving system is driving a vehicle (See Miller, e.g., “…the host vehicle 100 includes a handoff system 105 that handles a transition from an autonomous mode of operation to a non-autonomous mode of operation…”, therefore, determining, of ¶ [0008]-¶ [0009], ¶ [0011]-¶ [0013], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); determining that an unexpected event has occurred in a driving scenario (See Miller, e.g., “…The autonomous mode controller 155 may make such a decision…when the host vehicle 100 is approaching a situation that is more appropriate for non-autonomous control (e.g., a situation that the host vehicle 100 is not equipped to handle autonomously)…”, therefore, determining, of ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); based on a characterization of a human driver, determining that the human driver can safely handle the unexpected event (See Miller, e.g., “…the handoff system 105 determines if the driver is competent to operate the host vehicle 100 during and after the handoff. If so, the handoff system 105 permits the handoff to occur. That is, the handoff system 105 approves the handoff request. If the handoff system 105 determines that the driver is not competent to handle the handoff, the handoff system 105 at least temporarily denies the handoff request, which means that the host vehicle 100 continues to operate in the autonomous mode…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); and causing driving control of the vehicle to be passed to the human driver (See Miller, e.g., “…The signal approving the handoff request may command the autonomous mode controller 155 to allow the driver to assume non-autonomous control of the host vehicle 100…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0025], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

          Consider claim 4:
                    Miller teaches everything claimed as implemented above in the rejection of claim 1. In addition, Miller teaches wherein the characterization of the human driver comprises: a reaction time or an indication of negotiation skills (See Miller, e.g., “…compare the driver competency to the predetermined threshold…Moreover, the driver competency, the predetermined threshold, or both, may be adjusted according to the circumstances in which the handoff is going to occur…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0024], ¶ [0031], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

          Consider claim 9:
                    Miller teaches everything claimed as implemented above in the rejection of claim 1. In addition, Miller teaches wherein the determining that the human driver can safely handle the unexpected event comprises: determining that a reaction time of the human driver is less than a predicted time to an unsafe vehicle position (See Miller, e.g., “…A driver with a fast response time, for instance, may receive the prompt just seconds before the handoff is about to occur. A driver with a slower response time, however, may be given more time to respond to the prompt that the handoff is about to occur…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0024], ¶ [0031], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

         Consider claim 10:
                    Miller teaches a computing platform (Fig. 1 elements 105-166, a handoff system 105), comprising: at least one processor (Fig. 1 element 135); a communication interface (Fig. 1 elements 125, 135, 155, “The handoff system 105 handles the handoff from the autonomous mode to the non-autonomous mode. In response to a handoff request”); and memory (Fig. 1 element 130) storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Fig. 1 elements 105-166, controller, processor, memory etc.) to: determine that an autonomous driving system is driving a vehicle (See Miller, e.g., “…the host vehicle 100 includes a handoff system 105 that handles a transition from an autonomous mode of operation to a non-autonomous mode of operation…”, therefore, determining, of ¶ [0008]-¶ [0009], ¶ [0011]-¶ [0013], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); determine that an unexpected event has occurred in a driving scenario (See Miller, e.g., “…The autonomous mode controller 155 may make such a decision…when the host vehicle 100 is approaching a situation that is more appropriate for non-autonomous control (e.g., a situation that the host vehicle 100 is not equipped to handle autonomously)…”, therefore, determining, of ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); based on a characterization (See Miller, e.g., “…the handoff system 105 determines if the driver is competent to operate the host vehicle 100 during and after the handoff. If so, the handoff system 105 permits the handoff to occur. That is, the handoff system 105 approves the handoff request. If the handoff system 105 determines that the driver is not competent to handle the handoff, the handoff system 105 at least temporarily denies the handoff request, which means that the host vehicle 100 continues to operate in the autonomous mode…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); and cause driving control of the vehicle to be passed to the human driver (See Miller, e.g., “…The signal approving the handoff request may command the autonomous mode controller 155 to allow the driver to assume non-autonomous control of the host vehicle 100…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0025], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

         Consider claim 12:
                    Miller teaches everything claimed as implemented above in the rejection of claim 10. In addition, Miller teaches wherein the characterization of the human driver comprises: a reaction time or an indication of negotiation skills (See Miller, e.g., “…A driver with a fast response time, for instance, may receive the prompt just seconds before the handoff is about to occur. A driver with a slower response time, however, may be given more time to respond to the prompt that the handoff is about to occur…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0024], ¶ [0031], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

          Consider claim 17:
                    Miller teaches everything claimed as implemented above in the rejection of claim 10. In addition, Miller teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine that the human driver can safely handle the unexpected event by causing the computing platform to: determine that a reaction time of the human driver is less than a predicted time to an unsafe vehicle position (See Miller, e.g., “…A driver with a fast response time, for instance, may receive the prompt just seconds before the handoff is about to occur. A driver with a slower response time, however, may be given more time to respond to the prompt that the handoff is about to occur…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ¶ [0024], ¶ [0031], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

          Consider claim 18:
                    Miller teaches one or more non-transitory computer-readable media storing instructions (Fig. 1 elements 105-166, a handoff system 105) that, when executed by a computing platform comprising at least one processor, a communication interface, and memory (Fig. 1 elements 105-166, controller, processor, memory etc.), cause the computing platform to: determine that an autonomous driving system is driving a vehicle (See Miller, e.g., “…the host vehicle 100 includes a handoff system 105 that handles a transition from an autonomous mode of operation to a non-autonomous mode of operation…”, therefore, determining, of ¶ [0008]-¶ [0009], ¶ [0011]-¶ [0013], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); determine that an unexpected event has occurred in a driving scenario (See Miller, e.g., “…The autonomous mode controller 155 may make such a decision…when the host vehicle 100 is approaching a situation that is more appropriate for non-autonomous control (e.g., a situation that the host vehicle 100 is not equipped to handle autonomously)…”, therefore, determining, of ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); based on a characterization of a human driver, determine that the human driver can safely handle the unexpected event (See Miller, e.g., “…the handoff system 105 determines if the driver is competent to operate the host vehicle 100 during and after the handoff. If so, the handoff system 105 permits the handoff to occur. That is, the handoff system 105 approves the handoff request. If the handoff system 105 determines that the driver is not competent to handle the handoff, the handoff system 105 at least temporarily denies the handoff request, which means that the host vehicle 100 continues to operate in the autonomous mode…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465); and cause driving control of the vehicle to be passed to the human driver (See Miller, e.g., “…The signal approving the handoff request may command the autonomous mode controller 155 to allow the driver to assume non-autonomous control of the host vehicle 100…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], ]-¶ [0025], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-8, 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Green et al.  (US Pub. No.: 2019/0107840 A1: hereinafter: “Green”).

          Consider claim 2:
                    Miller teaches everything claimed as implemented above in the rejection of claim 1. In addition, Miller teaches “…detecting a handoff request indicating a transition of a host vehicle from an autonomous mode of operation to a non-autonomous mode of operation and assessing driver competency. The handoff request is approved if the  However, Miller does not explicitly teach wherein the characterization of the human driver comprises: determining a reward function via reinforcement learning; and generating a simulated driving action, including a predicted trajectory.                                   
                    In an analogous field of endeavor, Green teaches wherein the characterization of the human driver comprises: determining a reward function via reinforcement learning (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304); and generating a simulated driving action, including a predicted trajectory (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.

          Consider claim 3:
                    The combination of Miller, Green teaches everything claimed as implemented above in the rejection of claim 2. Green teaches wherein the reward function comprises a score associated with a driving action taken by the human driver (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations by offering incentives.

          Consider claim 5:
                    Miller teaches everything claimed as implemented above in the rejection of claim 1. In addition, Miller teaches wherein the determining that the human driver can safely handle the unexpected event comprises determining, by a vehicle system, that the human driver can safely handle the unexpected event (See Miller, e.g., “…the handoff system 105 determines if the driver is competent to operate the host vehicle 100 during and after the handoff. If so, the handoff system 105 permits the handoff to occur. That is, the handoff system 105 approves the handoff request. If the handoff system 105 determines that the driver is not competent to handle the handoff, the handoff system 105 at least temporarily denies the handoff request, which means that the host vehicle 100 continues to operate in the autonomous mode…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465). However, Miller does not explicitly a neural network.
                    In an analogous field of endeavor, Green teaches a neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 6:
                    The combination of Miller, Green teaches everything claimed as implemented above in the rejection of claim 5. Green teaches further comprising: training the neural network based on labels generated by a rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

         Consider claim 7:
                    The combination of Miller, Green teaches everything claimed as implemented above in the rejection of claim 6. Green teaches further comprising: training the neural network by correcting an output of the rules-based guard sub-system (e.g., the neural networks’ capabilities to learn and correct the deficiencies), wherein the correcting is based on an observation of results of a previous decision made by the rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations by implementing neural networks.

          Consider claim 8:
                    Miller teaches everything claimed as implemented above in the rejection of claim 1. Green teaches wherein the unexpected event comprises: an incursion into a lane occupied by the vehicle, a stationary object in a path of the vehicle, or a loss of critical sensors (See Green, e.g., “…the autonomy computing system can select and evaluate one or more cost functions indicative of a cost (e.g., over time) of controlling the motion of the autonomous vehicle (e.g., the trajectory, speed, or other controllable parameters of the autonomous vehicle) to perform a trajectory that executes or otherwise complies with the yield decision…” of Abstract, ¶ [0058], ¶ [0113], ¶ [0119], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 11:
                    Miller teaches everything claimed as implemented above in the rejection of claim 10. In addition, Miller teaches “…detecting a handoff request indicating a transition of a host vehicle from an autonomous mode of operation to a non-autonomous mode of operation and assessing driver competency. The handoff request is approved if the driver competency exceeds a predetermined threshold. Likewise, the handoff request is denied if the driver competency fails to exceed the predetermined threshold…” of Abstract, ¶ [0008]-¶ [0009], ¶ [0013], and Fig. 4 steps 400-465. However, Miller does not explicitly teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a reward function via reinforcement learning; and generate a simulated driving action, including a predicted trajectory.                                   
                    In an analogous field of endeavor, Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a reward function via reinforcement learning (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304); and generate a simulated driving action, including a predicted trajectory (See Green, e.g., “…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe, seamless, and robust autonomous operations.        

          Consider claim 13:
                    Miller teaches everything claimed as implemented above in the rejection of claim 10. In addition, Miller teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine that the human driver can safely handle the unexpected event by causing the computing platform to: determine, by a vehicle system, that the human driver can safely handle the unexpected event (See Miller, e.g., “…the handoff system 105 determines if the driver is competent to operate the host vehicle 100 during and after the handoff. If so, the handoff system 105 permits the handoff to occur. That is, the handoff system 105 approves the handoff request. If the handoff system 105 determines that the driver is not competent to handle the handoff, the handoff system 105 at least temporarily denies the handoff request, which means that the host vehicle 100 continues to operate in the autonomous mode…”, of ¶ [0012]-¶ [0013], ¶ [0021]-¶ [0022], and Fig. 1 elements 100, 105, and 155-156, Fig. 4 steps 400-465). However, Miller does not explicitly a neural network.
                    In an analogous field of endeavor, Green teaches a neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 14:
                    The combination of Miller, Green teaches everything claimed as implemented above in the rejection of claim 13. Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the neural network based on labels generated by a rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

         Consider claim 15:
                    The combination of Miller, Green teaches everything claimed as implemented above in the rejection of claim 14. Green teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the neural network by correcting an output of the rules-based guard sub-system (e.g., the neural networks’ capabilities to learn and correct the deficiencies), wherein the correcting is based on an observation of results of a previous decision made by the rules-based guard sub-system (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations by implementing neural networks.

          Consider claim 16:
                    Miller teaches everything claimed as implemented above in the rejection of claim 10. Green teaches wherein the unexpected event comprises: an incursion into a (See Green, e.g., “…the autonomy computing system can select and evaluate one or more cost functions indicative of a cost (e.g., over time) of controlling the motion of the autonomous vehicle (e.g., the trajectory, speed, or other controllable parameters of the autonomous vehicle) to perform a trajectory that executes or otherwise complies with the yield decision…” of Abstract, ¶ [0058], ¶ [0113], ¶ [0119], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Miller, as taught by Green, so as to achieving more safe autonomous operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Ross et al. (US Pub. No.: 2016/0334229 A1) teaches “Examples described herein include an autonomous vehicle that receives guide assistance from a human driven vehicle in response to a determination that the autonomous vehicle cannot progress safely on its route.”

          Hoye (US Pat. No.: 2018/0032072 A1) teaches “A method, system, and computer program product of controlling driver interaction with an autonomous vehicle (AV) system for a vehicle are provided. In an embodiment, a signal indicating a present 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 





/BABAR SARWAR/Primary Examiner, Art Unit 3667